Exhibit 4. 4 FORM OF RESTRICTED STOCK UNIT AGREEMENT Cutera , Inc. Notice of Grant Restricted Stock Unit Award Agreement Cutera, Inc. (the “Company”) hereby grants you, (the “Participant”), an award of Restricted Stock Units under the Cutera, Inc. 2004 Equity Incentive Plan as amended on April 20, 2015 (the “Plan”). The date of this Restricted Stock Unit Award Agreement is . Subject to the provisions of Exhibit A (attached) and of the Plan, the principal features of this Award are as follows: Number of Restricted Stock Units : Vesting Commencement Date : Vesting of Restricted Stock Units : The Restricted Stock Units will vest according to the following schedule: Unless otherwise defined herein or in Exhibit A, capitalized terms herein or in Exhibit A will have the defined meanings ascribed to them in the Plan. Your signature below indicates your agreement and understanding that this Award is subject to all of the terms and conditions contained in ExhibitA and the Plan. For example, important additional information on vesting and forfeiture of the Restricted Stock Units is contained in Paragraphs 3 through 5 of Exhibit A. PLEASE BE SURE TO READ ALL OF EXHIBIT A, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT. CUTERA, INC. PARTICIPANT By: Ronald Santilli, EVP and CFO Date: EXHIBIT A TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS 1.
